Citation Nr: 1613877	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  08-03 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Veteran represented by:	Douglas J. Rosinski, Attorney


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to February 1968.

This case comes before the Board of Veterans' Appeals (the Board) from a July 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously before the Board January 2012, January 2014, and March 2015.  The March 2015 Board decision denied the Veteran's claim, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In an October 2015 order, the Court vacated the March 2015 Board decision and remanded the matter to the Board for further proceedings consistent with an October 2015 Joint Motion for Remand (JMR).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

On his January 2008 VA Form 9, the Veteran requested a hearing before a member of the Board.  However, in February 2016 statement, the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.704 (e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In advancing the terms of the October 2015 JMR, the Court found that the Board erred in finding that there was clear and unmistakable evidence that the Veteran's gastrointestinal disorder was not aggravated by service.  Specifically, the Court determined that the Board relied on an "unsupported and conclusory" April 2014 VA medical opinion in denying the Veteran's claim.  The Court instructed the Board to consider the medical evidence of record under the governing legal standards, and if necessary, obtain legally adequate medical evidence addressing whether the Veteran's gastrointestinal disorder was aggravated by service beyond the expected normal course during the relevant period.

Turning to the April 2014 examination report in more detail, the examiner observed that the Veteran had a "continuation" of the gastrointestinal symptoms he experienced prior to entering active service, and that the record contained no evidence of an in-service event, injury, or illness that aggravated the condition.  Contrary to this finding, the Court found no evidence that, prior to service, the Veteran experienced tenderness and guarding in the right epigastric region, vomiting of blood, and epigastric pain which persisted to the point of requiring hospitalization.  The Court also found noteworthy that the Veteran's symptoms prior to service were relieved by a bland diet and antacids, but that the Veteran obtained no relief from such treatment after entering boot camp.  The Court cited other deficiencies in the medical opinion, including the examiner's failure to recognize that boot camp was an in-service "event" that could have aggravated the Veteran's condition, and the lack of explanation for concluding that the normal progression of the Veteran's gastrointestinal condition was responsible for all of the worsening symptoms during service.  See JMR, pp. 4-5.  

Moreover, the Court noted that the examiner did not employ the correct legal standard in finding that there was no evidence of aggravation.  The Court emphasized that the burden was on VA to establish by clear and unmistakable evidence that the Veteran's condition did not increase in severity.  Id. at 6.

Given that the April 2014 VA examination report did not adequately address the relevant medical evidence, support its conclusions with adequate rationales, or employ the correct legal standard, it is inadequate for rating purposes.  Accordingly, on remand, a new opinion must be obtained.

For the sake of clarity, the Board will provide a summary of the pertinent law and facts applicable to the requested opinion.  A Veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  "Clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

At the time of his entrance into service, the Veteran reported a history of stomach problems; he noted that in 1960 a treating physician wanted to operate on him to determine the cause of his stomach problems.  However, the July 1967 pre-induction examination report showed a clinical evaluation of the Veteran's abdomen and viscera were normal, though on the report of medical history the examiner stated the Veteran had mild gastrointestinal symptoms and that no upper gastrointestinal series had been performed.  Given that there was no mention of a preexisting gastrointestinal condition in the summary of defects and diagnoses, no defect, infirmity, or disorder was noted at the time of enlistment.

Nevertheless, subsequent service treatment records suggest a preexisting gastrointestinal disorder may have existed.  See, e.g., January 5, 1968 health record and Medical Board proceedings.  Additionally, in several instances the Veteran has reported he had a gastrointestinal condition prior to his enlistment.  See July 2006 statement, January 2008 VA Form 9, and October 2009 statement from the Veteran's representative.  However, as no defect was noted at the time of the Veteran's enlistment, there must be clear and unmistakable evidence demonstrating that a gastrointestinal disorder existed prior to service and clear and unmistakable evidence that any preexisting gastrointestinal disorder was not aggravated by service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's claimed gastrointestinal disorder.  All records received should be associated with the claims file.

2.  Forward the Veteran's claims file to the examiner who rendered the April 2014 opinion (or a suitable substitute if this individual is unavailable) for an addendum opinion.  The examiner is requested again to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Following review of the claims file, the examiner should provide an opinion on the following:

a.  Whether it is clear and unmistakable (obvious, manifest, and undebatable) that any gastrointestinal disorder preexisted active service.  Please provide a complete explanation for the opinion.

b.  If so, is it clear and unmistakable (obvious, manifest, and undebatable) that any preexisting gastrointestinal disorder WAS NOT aggravated (i.e., permanently worsened) during the Veteran's service or is it clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion, and note that it is claimed that the rigors of basic training aggravated the condition, and that while prior to service, a bland diet and antacids relieved the symptoms, such treatment did not result in relief in boot camp.

c.  If there is not clear and unmistakable evidence that any diagnosed gastrointestinal disorder preexisted service and was not aggravated by service, whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed gastrointestinal disorder had its onset in service or is otherwise related to service.

The examiner is reminded that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  The phrase "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Thereafter, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




